DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite determining a plurality of channel estimates, calculating a plurality of metrics, and determining a soft decision. 
The limitation of determining a plurality of channel estimates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of receiver circuit. That is, other than reciting “a channel estimation circuit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a channel estimation circuit” language, “determining” in the context of this claim encompasses the user manually estimates for a plurality of channel. Similarly, the limitation of calculating a plurality of metrics and determining a soft decision, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic circuitry. For example, but for the “a calculation circuit” language, “calculating” in the context of this claim encompasses the user formulating the metrics via mathematically equation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements-a channel estimation circuit and calculation circuit to perform both the determining and calculating steps. The circuit in all steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining and calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeneich et al (US Publication 2014/0211833 A1).
Regarding to claims 9 and 16, Schoeneich discloses an apparatus 700 (fig. 7) comprising: means 702/704 (page 6 paragraph 0073) for determining 604-606 a plurality of channel estimates 510 within an evaluation window 520 (fig. 5C page 4 paragraph 0052) having a plurality of frequency carriers 208 including a first frequency carrier 202 (fig. 2 page 2 paragraph 0206), each of the plurality channel estimates for one of the plurality of frequency carriers (fig. 6 page 5 paragraphs 0059-0060); means 702/704 for calculating a plurality of metrics (coefficients) for each of the plurality of frequency carriers using at least some of the plurality of channel estimates (page 5 paragraph 0055); and means 608 for determining a soft decision (interpolation) for the first frequency carrier based at least in part on the plurality of metrics (page 5 paragraph 0061).
Regarding to claims 10 and 17, Schoeneich discloses the means for determining is to calculate an average of an initial channel estimate for the first frequency carrier and initial channel estimates for a plurality of other frequency carriers of the plurality of frequency carriers (page 5 paragraphs 0059-0060).
Allowable Subject Matter
Claims 11-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or make obvious for “a detector coupled to the FFT engine, the detector to determine a channel estimate for a first frequency carrier using a first channel estimate for the first frequency carrier and a plurality of other channel estimates, each of the plurality of other channel estimates for one of a plurality of neighboring frequency carriers within an evaluation window, and determine a log likelihood ratio (LLR) for the first frequency carrier using the channel estimate for the first frequency carrier”, when such detector is considered within the specific structure of the device recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467